Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement is dated as of February 23, 2009 (this
“Agreement”), between OPKO Health, Inc., a Delaware corporation (the “Company”),
and the purchasers listed on Annex A hereto (collectively, the “Purchasers”).
     WHEREAS, the Company desires to sell to Purchasers, and Purchasers desire
to purchase from the Company, shares of the Company’s common stock, par value
$.01 per share (the “Common Stock”), on the terms and subject to the conditions
set forth in this Agreement (the “Transaction”).
     WHEREAS, the Purchase Price and the Shares (as hereinafter defined) issued
shall be allocated among the Purchasers in accordance with Annex A.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:
Article 1
Purchase and Sale of Common Stock
     1.1 Purchase and Sale of the Shares. Subject to the terms and conditions
hereof, the Company hereby agrees to issue and sell to Purchasers, and
Purchasers hereby agree to purchase from the Company, 20,000,000 shares of
Common Stock (the “Shares”) at a purchase price of $1.00 per share for an
aggregate purchase price of $20 million (the “Purchase Price”).
     1.2 Closing. The closing of the issuance and sale of the Shares (the
“Closing”) shall take place at the Company’s offices in Miami, Florida on, or as
soon as possible following the later of (i) the date which is twenty (20) days
after the Company first mails to stockholders an Information Statement on
Schedule 14C notifying stockholders that the Transaction was approved by the
written consent of stockholders holding a majority of the voting power of the
outstanding capital stock of the Company or (ii) the expiration or termination
of any waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), and the rules of the Federal Trade Commission
relating to the HSR Act (the “Closing”). As payment in full for the Shares being
purchased by them at the Closing, Purchasers shall pay to the Company the
Purchase Price by wire transfer.
Article 2
Additional Agreements
     The Company and Purchasers shall cooperate with each other and use their
respective commercially reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
under this Agreement and applicable laws and regulations to consummate and make
effective the sale of the Shares (the “Sale”) and the other transactions
contemplated by this Agreement as soon as practicable, including preparing and
filing as promptly as practicable all documentation to effect all necessary
applications, notices, petitions, filings and other documents and to obtain as
promptly as practicable all permits, consents, approvals and authorizations
necessary or advisable to be obtained from any third party and/or any
governmental entity in order to consummate the Sale or any of the other
transactions contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



Article 3
Representations and Warranties of the Company
     The Company represents and warrants to Purchasers as of the date hereof as
follows:
     3.1 Authorization of Agreements, etc. The execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder, and the issuance, sale and delivery of the Shares have been duly
authorized by all requisite corporate action and will not result in any
violation of, be in conflict with, or constitute a default under, with or
without the passage of time or the giving of notice: (a) any provision of the
Company’s Certificate of Incorporation, as amended, or Bylaws, as amended;
(b) any provision of any judgment, decree or order to which the Company is a
party or by which it is bound; (c) any material contract or agreement to which
the Company is a party or by which it is bound; or (d) any statute, rule or
governmental regulation applicable to the Company, except where such violation,
conflict, or default would not have a material adverse effect on the Company.
     3.2 Valid Issuance of Common Stock. The Shares have been duly authorized
and, when issued, sold and delivered in accordance with this Agreement for the
consideration expressed herein will be validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof and
will be free and clear of all liens, charges and encumbrances of any nature
whatsoever except for restrictions on transfer under this Agreement and under
applicable Federal and state securities laws.
     3.3 Validity. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.
     3.4 Brokers and Finders. Neither the Company nor any of its subsidiaries,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the Sale or the other transactions contemplated by this Agreement.
Article 4
Representations and Warranties of Purchasers
     Each of the Purchasers hereby severally and not jointly represents and
warrants to the Company as of the date hereof as follows:
     4.1 Validity. This Agreement has been duly executed and delivered by
Purchaser and constitutes the legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms except:

2



--------------------------------------------------------------------------------



 



          (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally; and
          (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
     4.2 Investment Representations.
          (a) Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”) and was not organized for the specific purpose of acquiring
the Shares;
          (b) Purchaser has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company and it is able financially to bear the risks thereof;
          (c) it is the present intention that the Shares being purchased by
Purchaser are being acquired for Purchaser’s own account for the purpose of
investment and not with a present view to or for sale in connection with any
distribution thereof;
          (d) Purchaser understands that:
               (i) the Shares have not been registered under the Securities Act
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act;
               (ii) the Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration;
               (iii) the Shares will bear a legend to such effect; and
               (iv) the Company will make a notation on its transfer books to
such effect; and
          (e) the Company has made available to Purchaser all documents and
information that the Purchaser has requested relating to an investment in the
Company.
     4.3 Brokers and Finders. The Purchaser has not employed any broker or
finder or incurred any liability for any brokerage fees, commissions or finders’
fees in connection with the Sale or the other transactions contemplated by this
Agreement.

3



--------------------------------------------------------------------------------



 



Article 5
Miscellaneous
     5.1 Lock-Up. Each of the Purchasers hereby irrevocably agrees that until
the second anniversary of the date of Closing, he she or it will not, without
the prior written consent of the Company, directly or indirectly:
          (a) Offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future, of any of the
Shares;
          (b) Enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Shares, or
          (c) Publicly disclose the intention to do any of the foregoing, for a
period commencing on the date hereof and ending on the second anniversary of the
date hereof.
     5.2 Legend. Each certificate that represents Shares shall have
conspicuously endorsed thereon the following legends:
THIS STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS STOCK MAY NOT BE
OFFERED OR TRANSFERRED BY SALE, ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (A) A
REGISTRATION STATEMENT FOR THE STOCK UNDER THE SECURITIES ACT IS IN EFFECT OR
(B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR THE RELEVANT STATE SECURITIES LAWS.
THIS STOCK IS SUBJECT TO RESTRICTIONS ON RESALE PURSUANT TO THAT CERTAIN STOCK
PURCHASE AGREEMENT WITH THE COMPANY DATED FEBRUARY 23, 2009 AND MAY NOT BE
OFFERED OR TRANSFERRED BY SALE, ASSIGNMENT, PLEDGE OR OTHERWISE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY.
     5.3 Brokerage. Each party hereto will indemnify and hold harmless the other
against and in respect of any claim for brokerage or other commissions relative
to this Agreement or to the transactions contemplated hereby, based in any way
on agreements, arrangements or understandings made or claimed to have been made
by such party with any third party.
     5.4 Parties in Interest. All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not.

4



--------------------------------------------------------------------------------



 



     5.5 Notices. All notices, requests, consents, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via telecopy
to the party to whom notice is to be given (with a confirming copy delivered
within 24 hours thereafter), or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or overnight mail via a nationally recognized
courier providing a receipt for delivery and properly addressed as follows:

     
If to the Company:
  OPKO Health, Inc.
 
  4400 Biscayne Blvd.
 
  Suite 1180
 
  Miami, FL 33137
 
  Attn: Kate Inman, Esq.
 
   
If to any of the Purchasers:
  To the address specified on the signature pages hereto.

Any party may change its address for purposes of this paragraph by giving notice
of the new address to each of the other parties in the manner set forth above.
     5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida for all purposes and in all
respects, without regard to the conflict of law provisions of such state.
     5.7 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties with respect to the subject matter hereof.
     5.8 Counterparts. This Agreement may be executed in two or more
counterparts (including facsimiles), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
     5.9 Amendments and Waivers. This Agreement may be amended or modified, and
provisions hereof may be waived, only with the written consent of the Company
and the Purchasers.
     5.10 Severability. If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.
     5.11 Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.

5



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Company and Purchasers have executed this Stock Purchase
Agreement as of the date first above written.

          OPKO HEALTH, INC.
    By:   /s/ Steven D. Rubin       Name:   Steven D. Rubin      Title:  
Executive Vice President-Administration   

6



--------------------------------------------------------------------------------



 



          INVESTORS


Frost Gamma Investments Trust
    By:   /s/ Phillip Frost, M.D.       Name:   Phillip Frost, M.D.     
Title:   Trustee      Address:   4400 Biscayne Blvd. Suite 1500, Miami. FL
33137   

7



--------------------------------------------------------------------------------



 



         

ANNEX A

                                    Number of Shares of           Purchaser    
Common Stock     Purchase Price    
Frost Gamma Investments Trust
      20,000,000       $ 20,000,000      
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
Total:
      20,000,000       $ 20,000,000      

8